DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 06/16/22 has been fully considered and made of record in the instant application. By this amendment, claims 2-3, 8 and 10 are canceled and claims 7, 9 and 11-15 are pending in the application. However, claims 1 and 4-6 may be rejoined following allowance of the elected claims.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	
IN THE CLAIMS:
Claims 2-3, 8 and 10 are canceled.

In claim 4, line 1, please deletes “The method of claim 3” inserts - - The method of claim 1- -.

In claim 5, line 1, please deletes “The method of claim 2” inserts - - The method of claim 1- -.

In claim 9, line 1, please deletes “The semiconductor device of claim 8” inserts - - The semiconductor device of claim 7- -.

	Authorization for this examiner's amendment was given in a telephone interview 
with Bing Yang on 07/18/22.

Reasons for Allowance

Claims 1, 4-7, 9 and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 7. Specifically, the combination of a semiconductor device, comprising: a gate polycrystalline covering the first field oxide and the gate dielectric layer, the gate polycrystalline being configured as a first field plate; a second field oxide covering the semiconductor substrate; a second field plate located on the second field oxide, a salicide block layer disposed across the drift region and the gate polycrystalline; and a metal silicide formed on an exposed upper surface of the gate polycrystalline, the source region, and the drain region, wherein a coverage of the second field plate is less than or equal to a coverage of the salicide block layer.

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814